*128DISSENTING OPINION
OliveR, Chief Judge:
I am constrained to dissent from the conclusion reached by my colleagues herein. In so doing, I am mindful of the fact that I concurred in the decisions of this court in O. E. Barrant v. United States, 6 Cust. Ct. 516, Abstract 45233, and Bullocks v. United States, 13 Cust. Ct. 62, C. D. 870. Both of those decisions related to so-called “iron pictures” that were similar in all material respects to the merchandise now before us, and, in each case, the articles were held, to be properly classifiable under the provision in paragraph 1518 of the Tariff Act of 1930 for artificial flowers, fruits, leaves, and stems. One of the reasons for the change in my views concerning these iron pictures results from the decision of our appellate court in Coro, Inc. v. United States, 39 C. C. P. A. (Customs) 154, C. A. D. 478, referred to in the majority opinion. Other and further reasons are set forth hereinafter.
Our appellate court has never passed upon the particular product before us. The majority opinion has fully described the articles involved in this litigation and has discussed the law, as it has been construed with reference to the iron pictures involved in the O. E. Barrant and the Bullock cases, sufra, and the interpretation of the law with reference to artificial flowers, as enunciated by our appellate court in the Coro, Inc., case, sufra, and in Cochran Co. et al. v. United States, 10 Ct. Cust. Appls. 62, T. D. 38336.
It is a well-known rule of customs law that the tariff act is written in the language of commerce (Hummel Chemical Co. v. United States, 29 C. C. P. A. (Customs) 178, C. A. D. 189). It is equally well established that the master rule of construction in customs litigation is to ascertain the intent of Congress (United States v. Clay Adams Co., Inc., 20 C. C. P. A. (Customs) 285, T. D. 46078). It is also a fact that this court has no equity jurisdiction. In Davies Turner & Co. v. United States, 13 Cust. Ct. 190, 203, C. D. 893, we said:
* * * We have no equitable powers and may not grant what we might consider to be substantial justice unless we are supported in such action by the statutes, the decisions of our courts, or by what would seem to be the intent of Congress.
There are times, however, when a too strict adherence to the language used may bring about a result far removed from that intended by the Congress when a statute is enacted into law. It has been repeatedly held that where doubt exists it should be resolved in favor of the importer (United States v. Darling, 10 Ct. Cust. Appls. 57, T. D. 38334).
That all manufactured articles in the shape or form of flowers, leaves, and stems are not classifiable as artificial flowers, finds support in the case of United States v. Wolff & Co., 5 Ct. Cust. Appls. 418, T. D. 34943. In that case, the merchandise consisted of small electric-light bulbs “made to imitate about twenty-four varieties of *129fruits and flowers” for use in Christmas-tree decoration. In holding the articles not to be classifiable as “artificial or imitation fruit,” the court said (p. 419):
On the other hand, in the same journey we observe stone, wood, and metal figures in the forms of fruit and flower effects, decorative of buildings, furniture, monuments, statues, lawns, etc. If we classify one of these classes of decorative articles as artificial or imitation fruit or flowers all should be so rated for duty.
We do not think it was the intent of Congress to assess duty upon such articles as artificial or imitation fruits and flowers. * * *
Under the principle that the tariff act is written in the language of commerce (Hummel Chemical Co. case, supra), it follows that manufacturers, buyers, sellers, and consumers are presumed to know what artificial flowers, fruits, leaves, and stems are. While we may not substitute our personal opinions for sworn testimony, there are certain facts which commercial common sense will recognize. To the ordinary man of business, artificial flowers, fruits, leaves, and stems are well-known articles of commerce. They are used as substitutes for the natural flowers and are used for similar decorative or ornamental purposes. They are manufactured of various materials, and, as closely as possible, they copy or simulate the natural article. It is my considered opinion that the Congress intended that paragraph 1518 should cover just such articles of merchandise.
Closely approaching my thoughts is the early decision in United States v. Dieckerhoff, Raffloer & Co., 4 Ct. Cust. Appls. 384, T. D. 33796, wherein our appellate court, citing with approval the language of the Board of General Appraisers in Abstract 21933 (T. D. 30048), involving pincushions in the form of crude and highly colored imitations of apples, peaches, pears, and like fruit, stated:
In order to be artificial fruit such articles should simulate the natural in form, color, and outline to such an extent that they might readily be taken for the fruit they represent.
In the case of Carson, Pirie, Scott & Co. v. United States, 50 Treas. Dec. 658, Abstract 578, the merchandise consisted of metal roses which were classified as artificial flowers under paragraph 1419 of the Tariff Act of 1922 and claimed to be properly dutiable as manufactures of metal under paragraph 399. In the opinion of the court (McClelland, J.), it was stated that “the metal roses in question are used as ornaments on lamps, aquariums, and ferneries, being fastened thereto by brazing and subsequently colored.” The court found “that there is nothing about the merchandise to lead anyone to mistake it for a natural flower”, and, therefore, held the merchandise to be properly classifiable as a manufacture of metal, as claimed. In its decision, the court cited the Cochran Co. et al. case, supra, and also Veit v. United States (11 Ct. Cust. Appls. 81, T. D. 38732).
In the Veit case, supra, the merchandise consisted of numerous articles, composed in chief value of raffia, which were classified by the *130collector as artificial flowers and artificial leaves and claimed to be dutiable as manufactures of wood. In approaching the issue, the court said that “inasmuch as there is no issue of commercial designation, the question of whether or not any of the merchandise is an artificial flower or not is a matter of common understanding, which may be determined by the triers upon the exhibits themselves.” As to the merchandise represented by two of the exhibits in the case, the court stated:
* * * in our opinion, they are not such as in any degree, in common understanding, simulate a natural flower in physical characteristics and appearance sufficiently to cause them to be regarded as a flower in any sense, nor do they simulate any natural leaf. Their probative force is entirely adequate to overcome the presumed correctness of the collector’s classification and establish the protestants’ claim.
In United States v. Sears, Roebuck & Co., 11 Ct. Cust. Appls. 412, T. D. 39323, the merchandise consisted of papier-máché candy containers, in the forms of apples, pears, peaches, and other fruits, colored, and about the same size as the natural fruits which they resembled. The articles were classified as artificial and ornamental fruits and claimed to be dutiable as manufactures of papier máche. The sole issue was whether the articles were dutiable as artificial or ornamental fruits. The court cited with approval the Cochran Co. et al. case, supra, and then stated:
We think that the rule above enunciated should lead us to hold that the present articles are not artificial fruits within the sense of paragraph 347, for the reason that their physical characteristics and appearance would not cause them in common understanding and speech to be regarded and described as artificial fruits or as appropriate and suitable to be used for those purposes of decoration or ornamentation to which natural fruits may be temporarily devoted.
The foregoing line of decisions supplies ample authority for the proposition that manufactures of articles which use a flower, fruit, leaf, or stem motif do not thereupon automatically become artificial flowers, fruits, leaves, or stems. They are properly classifiable, in my opinion, as manufactures of iron, wood, glass, or of whatever material they may be composed. This opinion does not eliminate the possibility that, in some instances, such materials might be used to produce artificial flowers, fruits, leaves, and stems, but not as in the case of the articles here before us.
In the Cochran Co. et al. case, supra, our appellate court held that an artificial flower need not truly represent “any natural flower, fruit, leaf, or stem,” but held the articles are so dutiable, if they “simulate the natural fruit, flower, leaf, or stem in its physical characteristics and appearance sufficiently to cause them in common understanding to be regarded as leaves, stems, flowers, or fruits produced not by nature, but by the hand of man.” The iron pictures, the *131articles before us, will not meet tbe test that, “in common understanding,” they are “to be regarded as leaves, stems, flowers, or fruits produced not by nature, but by the hand of man.” They are manufactures of iron, using a flower, leaf, or fruit design as a motif. Adopting the language of our appellate court in the Coro, Inc., case, supra, where the articles before the court were items of costume jewelry in the form or shape of flowers, “It would tax the imagination to picture such articles as being artificial flowers in accordance with common understanding.”
Samples are potent witnesses. (United States v. Fred. Gretsch Mfg. Co., Inc., 28 C. C. P. A. (Customs) 26, C. A. D. 120.) No casual observer would refer to the articles in question as artificial flowers. They are clearly manufactures of metal and are properly subject to classification, as such, under paragraph 397, as claimed, unless they are “more specifically provided for elsewhere.” In this writer’s opinion, they are not more specifically provided for as artificial fruits or flowers in paragraph 1518.
The protests should be sustained.